                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

ROBERT J. PEDREIRA, SR.,                       *
                                               *
               Plaintiff,                      *
                                               *
               v.                              *     Civil Action No. 18-cv-12535-IT
                                               *
UNITED STATES FEDERAL BUREAU                   *
OF PRISONS, et al.,                            *
                                               *
               Defendants.                     *

                                             ORDER

                                          April 16, 2019

TALWANI, D.J.

       Now before the court is the Motion to Amend [#20] filed by pro se Plaintiff Robert J.

Pedreira, Sr. For the reasons set forth below, the motion is denied without prejudice to Plaintiff

commencing a new action to pursue the matter raised in the Motion to Amend.

       On December 10, 2018, Plaintiff, a former federal prisoner, filed a Complaint [#1]

against the United States Federal Bureau of Prisons (“BOP”), the United States Public Health

Services (“PHS”), and various medical and non-medical staff concerning conditions of

confinement while he was incarcerated at FMC Devens. On January 7, 2019, the court directed

the Clerk to issue summonses as to the individual litigants but dismissed the BOP and PHS from

the action because it did not appear from the complaint that Perreira had exhausted his

administrative remedies before commencing the action with regard to any claim under the

Federal Tort Claims Act (“FTCA”). Order [#7] at 3-4.1



1
 The court noted that if Plaintiff had exhausted his FTCA administrative remedies prior to
commencing the action, he could seek leave to amend the complaint in accordance with Rule
15(a) to explicitly include his FTCA claim. Id. at 4.
       On April 4, 2019, Plaintiff filed a Motion to Amend [#20] to reinstate the BOP and PHS

as defendants. He attached to the motion a letter dated March 18, 2019, from the BOP denying

Plaintiff’s administrative tort claim that he received inadequate medical treatment while

incarcerated at FMC Devens.

       The FTCA administrative remedy exhaustion requirement is jurisdictional and must be

completed before a plaintiff files an action under the FTCA in federal court. See McNeil v.

United States, 508 U.S. 106, 111-12 (1993); Barrett ex rel. Estate of Barrett v. United States, 462

F.3d 28, 36 (1st Cir. 2006). Because this document confirms that Plaintiff had not exhausted his

administrative remedies prior to filing the Complaint on December 10, 2018, the court DENIES

the Motion to Amend. If Plaintiff seeks to bring an FTCA claim based on the administrative

claim denied on March 18, 2019, he must do so in a separate action, rather than by amendment.

If Plaintiff proceeds in this manner, he shall note on the civil case cover sheet that the new

complaint is related to the pending complaint.

       IT IS SO ORDERED.

                                                      /s/ Indira Talwani
                                                      United States District Judge




                                                  2
